Case 3:07-cv-05634-CRB Document 1276 Filed 11/08/18 Page 1 of 2

Ankur Kapoor

Gary J. Malone

2 Harrison J. McAvoy

Yo W. Shiina

CONSTANTINE CANNON LLP
335 Madison Avenue, 9th Floor
New York, NY 100]7
Telephone: (212) 350-2700
Facsimile: (212) 350»2701

Email: akapoor@constantinecannon.com

L.»)

Douglas E. Rosenthal J esse W. Markham, Jr.
CONSTANTINE CANNON LLP l Embarcadero Center, 5th Floor
1001 Pennsylvania Avenue, N.W., Suite 1300N San Francisco, CA 94111
Washington, DC 20004 Telephone: 415-422-4473
Telephone: (202) 204-3510 Email: ]`markharnlaw@g_nail.com
10 Facsimile: (202) 204-3501

Email: drosenthal@constantinecannon.com

OG"-IO\U\.I§

\O

1 l
Counse!for Defendant All Nippon Airways Co., Ltd.

 

 

12
13 UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
14 SAN FRANCISCO DIVISION
15 IN RE TRANSPACIFIC PASSENGER
AIR TRANSPORTATION Master File No. C 07-5634 CRB
15 ANTlTRUsT LlTIGATloN
17 MDL NO. 1913
18 This Document Relates To: M_'I`_LQ_N_
19 ALL ACTIONS DECLARATION OF ALAN LARSON
. SUBMITTED IN SUPPORT OF EXPERT
20 ` TESTIMONY
21 Judge: The Honorable Charles R. Breyer
22
23 I, Alan Larson, declare:
24 l. I submit this declaration in support of the Expert Report of Alan Larson, dated

25 November 5, 2018, and submitted by All Nippon Airways Co., Ltd. (“ANA”), and to comply with -
26 the Court’s order governing expert discovery (ECF No. 403). All of the statements made in this
27 declaration are true as of my own personal knowledge

28 2. All materials I have relied on in forming my opinions are discussed or cited in my

:Nsmnrme CANN¢:.- LLP DECLARAT|ON OF ALAN LARSON SUBM|'|'|'ED IN SUPPORT OF EXPERT TEST|MONY - MASTER FII..E NO. C 07-5634 CRB."M DL
535 MADISDN AVE . F]. q NO l9l3
Nsw Yomc. NY loc-11 ` l

 

 

Case 3:07-cv-05634-CRB Document 1276 Filed 11/08/18 Page 2 of 2

l report.
2 3. The foregoing is list of all publications I have authored in the previous 10 years:
3 ¢ U.S. Economic Diplomacy: T he Next 50 Years, Foreign Service Journal,
4 February 2011.
5 l T he Impact ofthe World Bank and Multilateral Development Banks on
National Security: Hearing Before the Subcommittee on Int ’l Monetary Poh`cy _
6 and Trade of the H. Comm. on Financfal Sewices, ll2th Cong. (2011). '
7 ¢ The Debt Crisis, the Trans-Atlantic Alh'ance and State, Foreign Service
8 Journal, February 2012.
9 ¢ Russz'a ’s WTO Accession-Implicatz'onj)r the Um'ted States.’ Hearing Before the
S. Comm. on Finance, 112th Cong. (2012).
10
0 Russia 's Violations of the Rule ofLaw.' How Should the U.S. Respond? Three
l l Case Studies: Hearing Before the Commission on Security and Cooperaa`on in
Europe (2015).
12
13 ¢ Modernizing Export Comrol.s': Protecting Cutring-Edge T technology and U.S.
Narianal Seclu'ity: Hearing Before the H. Comm. on Fo)'eign Aj`airs, l 15th
14 Cong. (2018).
15 4. I have not testified as an expert at trial or by deposition in the previous four years.
16 5. I am being compensated at an hourly rate of $l ,2] 5. My compensation is not

17 contingent on the substance of my opinions or the outcome of this litigation.

18
I declare under penalty of perjury that the foregoing is true and correct. Executed on
19 November 8, 2018, in Washington, D.C.

;j amato/wm

22 Alan Larson
23

 

24
25
26
27
28
mmmmb- umw m

135 MAmsoN mrs . FL 9 DECI..ARAT|ON OF ALAN LARSON SUBMITTED IN SUPFORT OF EXPERT TEST|MONY - MASTER FlLE NO. C 0'!'-5634 CRB."MDL
Nl-:w Yomc NY luol'.' N0_1913
2

 

 

 

